Citation Nr: 1527287	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  07-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for left (minor) cubital tunnel syndrome, in excess of 0 percent for the period prior to June 21, 2004, and in excess of 10 percent from June 21, 2004.

2.  Entitlement to a higher initial disability rating (or evaluation) for right (major) cubital tunnel syndrome, in excess of 0 percent for the period prior to June 21, 2004, and in excess of 10 percent from June 21, 2004.

3.  Entitlement to service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, as secondary to the service-connected Hashimoto's thyroiditis.



(The issues of increased disability ratings for Hashimoto's thyroiditis and left (minor) carpal tunnel syndrome are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In October 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In March 2014, the Board remanded the issues of initial ratings for right (major) and left (minor) cubital tunnel syndrome.  The Veteran is withdrawing these appeals, as explained below in this decision.

In the March 2014 decision, in pertinent part, the Board also denied service connection for a gallbladder disorder to include gallstones and gallbladder excision residuals.  The Veteran appealed the March 2014 Board decision that denied service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, back to the Board for development consistent with the JMR.  The issue of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written and signed statement received in June 2015, prior to the promulgation of a Board decision, the Veteran indicated that she no longer wished to pursue the appeals for higher initial ratings for service-connected right and left cubital tunnel syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of higher initial ratings for service-connected right and left cubital tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in February 2015, the Veteran stated, "I also am withdrawing my claim for an increase in carpal tunnel rating left or right."  In this regard, the issue of an increased rating for service-connected left (minor) carpal tunnel syndrome is also on appeal (addressed in a separate Board decision).  

Upon a request for clarification, in a written and signed statement received in June 2015, the Veteran withdrew the appeals of higher initial ratings for service-connected right and left cubital tunnel syndrome.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of a higher initial disability rating for left (minor) cubital tunnel syndrome, in excess of 0 percent for the period prior to June 21, 2004, and in excess of 10 percent from June 21, 2004, having been withdrawn, is dismissed.

The appeal of a higher initial disability rating for right (major) cubital tunnel syndrome, in excess of 0 percent for the period prior to June 21, 2004, and in excess of 10 percent from June 21, 2004, having been withdrawn, is dismissed.


REMAND

Service Connection for Gallbladder Disorder

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Addressing the arguments made by the Parties of the JMR, a VA addendum medical opinion is necessary to assist in resolving the issue of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals.  In this regard, the Veteran contends that the gallstones arose secondary to the service-connected Hashimoto's thyroiditis.  In a June 2009 written statement, the Veteran asserted that the gallstones are etiologically related to the service-connected thyroid disorder (Hashimoto's thyroiditis).  She cited to Werner & Ingbar's The Thyroid: A Fundamental & Clinical Text.  The medical reference indicates that hypothyroidism may result in a higher incident of gallstones.  At the October 2011 Board hearing, the Veteran testified that she thought the gallstones may have been related to the service-connected Hashimoto's thyroiditis.

In a May 2012 VHA opinion, the VHA physician opined that "it is less likely than not that need for a cholecystectomy is due to hypothyroidism."  The Court has held that it is not clear from a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310 (2014).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  As such, the Board finds that an additional VA aggravation opinion is necessary as there remains some question as to the etiology of the gallbladder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issue of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, is REMANDED for the following actions:

1. Obtain an addendum medical opinion from a VA physician to assist in determining the nature and etiology of the gallbladder disorder, to include gallstones and gallbladder excision residuals.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the gallbladder disorder, to include gallstones and gallbladder excision residuals, is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected Hashimoto's thyroiditis?  If the VA examiner opines that the gallbladder disorder, to include gallstones and gallbladder excision residuals, is aggravated by the service-connected Hashimoto's thyroiditis, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal for service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, in light of all the evidence of record.  If the determination remains adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


